—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 5, 1990, convicting defendant, upon her plea of guilty, of assault in the second degree, and sentencing her to a term of 1 to 3 years, unanimously affirmed.
In order to preserve a challenge to the factual sufficiency of a plea allocution there must have been a motion to withdraw the plea under CPL 220.60 (3) or a motion to vacate the judgment of conviction under CPL 440.10 (People v Lopez, 71 NY2d 662, 665). Since defendant did neither, her claim that she should have been permitted to withdraw her plea based upon the defenses of intoxication and self-defense is not preserved for review as a matter of law. Concur — Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.